                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


ANDREA B.,                     )
                               )
    Plaintiff,                 )
                               )
               v.              ) 2:18-cv-00470-JDL
                               )
SOCIAL SECURITY ADMINISTRATION )
COMMISSIONER,                  )
                               )
    Defendant.                 )


                                        ORDER


      Andrea B. challenges the final administrative decision of the Social Security

Administration Commissioner which determined that Andrea B. was not disabled

and affirmed the denial of her application for disability insurance benefits. Andrea

B. seeks remand on the basis that the determination of her residual functional

capacity (“RFC”) was flawed.           I conclude that the Appeals Council’s RFC

determination   was    supported   by     substantial   evidence.   Accordingly,   the

administrative decision is affirmed.

                        I. ADMINISTRATIVE FINDINGS

      The Commissioner’s final decision is the September 11, 2018, decision of the

Appeals Council upholding the administrative law judge’s (“ALJ”) decision. See ECF

No. 6-2 at 5-9. The ALJ’s decision tracked the familiar five-step sequential evaluation

process for analyzing social security disability claims. See 20 C.F.R. § 404.1520 (West

2019). The claimant carries the burden of production on the first four steps, and the
burden shifts to the Commissioner at Step 5. Purdy v. Berryhill, 887 F.3d 7, 9-10 (1st

Cir. 2018). The five steps proceed as follows:

      1) if the applicant is engaged in substantial gainful work activity, the
      application is denied; 2) if the applicant does not have, or has not had
      within the relevant time period, a severe impairment or combination of
      impairments, the application is denied; 3) if the impairment meets the
      conditions for one of the “listed” impairments in the Social Security
      regulations, then the application is granted[.]

Seavey v. Barnhart, 276 F.3d 1, 5 (1st Cir. 2001). If the impairment does not meet a

listed impairment at Step 3, the ALJ must, as an interim step, determine the

claimant’s “residual functional capacity,” § 404.1520(a)(4), (e), which is the most a

claimant can still do despite their limitations. § 416.945(a)(1). The RFC is used to

assess Step 4 and Step 5:

      4) [I]f the applicant’s “residual functional capacity” is such that he or
      she can still perform past relevant work, then the application is denied;
      5) if the applicant, given his or her residual functional capacity,
      education, work experience, and age, is unable to do any other work, the
      application is granted.

Seavey, 276 F.3d at 5. Put differently, the steps ask (1) was the claimant working

during the period of disability, (2) did they have a severe impairment during that

period, (3) did the impairment impose limitations that the Social Security

Administration deems per se disabling, (4) if not, could the claimant still do their past

jobs given their maximum capacity to engage in mental and physical work, and (5) if

not, were there any jobs the claimant could perform?

      At Step 1, the ALJ found that Andrea B. had not engaged in substantial gainful

activity during the disability period. ECF No. 6-2 at 21. At Step 2, the ALJ found

that Andrea B. had the following severe impairments: osteoarthritis, chronic fatigue,


                                            2
obesity, obsessive compulsive disorder, depression, and post-traumatic stress

disorder. Id. At Step 3, the ALJ found that Andrea B.’s impairments did not meet or

medically equal the severity of an impairment listed in 20 C.F.R. Part 404, Subpart

P, Appendix 1. Id. at 22-24. The ALJ was therefore required to make a determination

of Andrea B.’s RFC before Step 4, and he found that she had the RFC to perform light

work with the following limitations:

       [S]he is capable of lifting and carrying 20 pounds occasionally and 10
       pounds frequently. She must be able to stretch or change position, such
       as the freedom of a sit-stand option to be exercised at her sole discretion
       throughout the day. She is able to walk up to four hours with normal
       breaks. She can occasionally climb ramps and stairs, but can never
       climb ladders ropes or scaffolds. She can occasionally balance, stoop,
       kneel, crouch and crawl. She should avoid concentrated exposure to
       extreme cold. She should avoid all exposure to unprotected heights.
       Lastly, she is limited to a low stress work environment with only simple,
       routine, repetitive tasks and no interaction with the public.

Id. at 24-31. Based on that RFC, the ALJ found at Step 4 that Andrea B. was unable

to perform any past relevant work. Id. at 31. At Step 5, however, he found that there

were jobs that exist in significant numbers in the national economy that she could

perform. Id. at 31-33. The ALJ therefore concluded that Andrea B. was not disabled

during the alleged period of disability, and denied her disability insurance benefits.

Id. at 33.

       Andrea B. asked the Appeals Council to review the ALJ’s decision.             The

Appeals Council agreed with the ALJ’s conclusion that Andrea B. was not disabled

during the alleged period of disability but found that the ALJ’s evaluation of the

opinion evidence of Dr. Harold Van Lonkhuyzen, a psychiatrist, was not supported

by substantial evidence. In making his mental RFC determination, the ALJ gave


                                            3
“significant” weight to the 2017 opinion of Dr. Van Lonkhuyzen. ECF No. 6-2 at 29.

Dr. Van Lonkhuyzen’s opinion included a finding that Andrea B. could not deal with

changes in a routine work setting, which would support an ultimate finding of

disability. Id. However, the ALJ’s decision did not include that limitation in the RFC

despite giving Dr. Van Lonkhuyzen’s opinion significant weight.         Thus, as the

Commissioner acknowledges, the ALJ decision had an inherent conflict: “The ALJ

gave significant weight to Dr. Van Lonkhuyzen’s opinion, but did not incorporate or

explain the reason for failing to incorporate the purported inability to deal with

changes in a routine work setting.” ECF No. 10 at 2. The Appeals Council resolved

this conflict by affording “little” weight to Dr. Van Lonkhuyzen’s 2017 opinion that

Andrea B. could not deal with changes in a routine work setting. ECF No. 6-2 at 6.

                           II. STANDARD OF REVIEW

      The administrative decision must be affirmed if it is based on the correct legal

standards and is supported by substantial evidence, even if the record contains

evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y of

Health & Human Servs., 76 F.3d 15, 16 (1st Cir. 1996) (per curiam). Substantial

evidence is evidence that a reasonable mind might accept as adequate to support a

finding. Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019); Applebee v. Berryhill, 744

Fed. Appx. 6 (1st Cir. 2018) (per curiam). “The ALJ’s findings of fact are conclusive

when supported by substantial evidence, but are not conclusive when derived by

ignoring evidence, misapplying the law, or judging matters entrusted to experts.”

Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999) (internal citation omitted).



                                          4
                                            III. ANALYSIS

        Andrea B. contends that the Appeals Council committed reversible error by

revising the weight given to Dr. Van Lonkhuyzen’s 2017 opinion. First, she argues

that the Appeals Council ignored certain records of Dr. Mary Ashmore—Andrea B.’s

primary care provider—in determining that Dr. Van Lonkhuyzen’s opinion was

inconsistent with Andrea B.’s treatment records. Second, she argues that the Appeals

Council diminished Dr. Van Lonkhuyzen’s opinion based on the incorrect finding that

he was not a treating physician.1

A.      Dr. Ashmore’s Records

        To support her claim of disability, Andrea B. submitted two letters and a

medical assessment form from her primary care physician, Dr. Ashmore. ECF No. 6-

7 at 267, 272; ECF No. 6-8 at 200. The letters—dated January 6, 2016, and June 29,

2016—explain how Andrea B.’s impairments affected her recent employment and

opine that she “would benefit greatly from Social Security Disability.” ECF No. 6-7

at 267, 272.       The form is dated March 13, 2017, and states that Dr. Ashmore

“believe[s] that [Andrea B.] is not capable of any meaningful employment.” ECF No.

6-8 at 200 (emphasis in original).                The Appeals Council did not address these

documents in reducing the weight it afforded to Dr. Van Lonkhuyzen’s

opinion. Andrea B. argues that, as a result, the Appeals Council’s decision is not

supported by substantial evidence.




 1 Andrea B. notes that the Appeals Council’s decision states that she did not submit a statement of additional

evidence despite her timely submission of such a statement. See ECF No. 6-2 at 5; ECF No. 8 at 1-2. However,
because Andrea B. does not claim that the Appeals Council’s failure to consider her statement is grounds for
remand, I do not address the issue.
                                                      5
        However, while the Appeals Council did not mention the two letters or the

medical assessment form in its decision, it expressly adopted the ALJ’s findings and

conclusion as to all matters other than the weight of Dr. Van Lonkhuyzen’s

opinion. ECF No. 6-2 at 7. This includes the ALJ’s findings as to Dr. Ashmore’s

letters and the form she submitted. The ALJ considered those records and found that

they were “generally inconsistent with [Dr. Ashmore’s] own longitudinal treating

notes and the medical evidence of record as a whole,” and that they “infringe[d] on

issues reserved to the Commissioner.” ECF No. 6-2 at 28-29. For these reasons, the

ALJ gave Dr. Ashmore’s opinions “limited weight.” Id. at 29. Because the ALJ

considered the letters and form, and offered a reasoned explanation for her

assessment of the weight of Dr. Ashmore’s opinions, this assessment was supported

by substantial evidence. See 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4) (“[T]he more

consistent a medical opinion is with the record as a whole, the more weight we will

give to that medical opinion.”); § 404.1527(d) (“administrative findings that are

dispositive of a case; i.e., that would direct the determination or decision of disability”

are not medical opinions and are reserved to the Commissioner). Accordingly,

because the Appeals Council adopted the ALJ’s valid conclusion that Dr. Ashmore’s

opinions were entitled to limited weight, further discussion of the letters and form

was not necessary to assess the weight of Dr. Van Lonkhuyzen’s opinion. Thus, the

Appeals Council did not err by not addressing Dr. Ashmore’s records.

B.     Dr. Van Lonkhuyzen as Treating Physician

      Andrea B. also argues that the Appeals Council erred by determining that

Andrea B. did not have a “meaningful treating relationship” with Dr. Van
                                             6
Lonkhuyzen, which in part supported its decision to give limited weight to his 2017

opinion. ECF No. 6-2 at 6. Pursuant to 20 C.F.R. § 404.1527, a “treating source”:

      . . . means your own acceptable medical source who provides you, or has
      provided you, with medical treatment or evaluation and who has, or has
      had, an ongoing treatment relationship with you. Generally, we will
      consider that you have an ongoing treatment relationship with an
      acceptable medical source when the medical evidence establishes that
      you see, or have seen, the source with a frequency consistent with
      accepted medical practice for the type of treatment and/or evaluation
      required for your medical condition(s). We may consider an acceptable
      medical source who has treated or evaluated you only a few times or only
      after long intervals (e.g., twice a year) to be your treating source if the
      nature and frequency of the treatment or evaluation is typical for your
      condition(s). We will not consider an acceptable medical source to be
      your treating source if your relationship with the source is not based on
      your medical need for treatment or evaluation, but solely on your need
      to obtain a report in support of your claim for disability. In such a case,
      we will consider the acceptable medical source to be a nontreating
      source.

§ 404.1527(a)(2).

      The Appeals Council did not err by concluding that Dr. Van Lonkhuyzen was

not a treating source. Andrea B. saw Dr. Van Lonkhuyzen on only three occasions:

(1) August 15, 2006, (2) March 16, 2015, on referral from Dr. Ashmore, and (3) April

5, 2016, again on referral from Dr. Ashmore. Only the second visit was during the

period of alleged disability—January 16, 2014 to September 30, 2015. See 20 C.F.R.

§ 404.1527(c)(2)(i) (“Generally, the longer a treating source has treated you and the

more times you have been seen by a treating source, the more weight we will give to

the source’s medical opinion.”). At the end of his March 16, 2015, consultation report,

Dr. Van Lonkhuyzen stated that “[n]o further followup is planned with me at this

time but I would be happy to see Ms. [B.] again in the future if I could be of further

help,” ECF No. 6-7 at 60, which is not indicative of an ongoing relationship.

                                           7
Furthermore, the April 5, 2016, consultation was at Dr. Ashmore’s urging because

Andrea B. had applied for disability benefits, id. at 268, which indicates that the

purpose of that consultation was “not based on [her] medical need for treatment or

evaluation, but solely on [her] need to obtain a report in support of [her] claim for

disability.” 20 C.F.R. § 404.1527(a)(2). This further supports the Appeals Council’s

conclusion that Dr. Van Lonkhuyzen was not a treating source.

      Even if Dr. Van Lonkhuyzen is considered a “treating source,” there was still

good reason for the Appeals Council to discount his 2017 opinion. His opinion,

characterized by the Appeals Council as a “check-mark questionnaire,” ECF No. 6-2

at 6, lacked any reasoned explanation for assessing a limitation that Andrea B. could

not deal with changes in a routine work setting: outside of three check-marks, the

form states only that “[a]nxiety under poor control” and that the limitations applied

from at least March 16, 2015. See ECF No. 6-8 at 199. “The ALJ need not accept an

opinion of a physician–even a treating physician–if it is conclusory and brief and is

unsupported by clinical findings.” Purdy v. Berryhill, 887 F.3d 7, 13 (1st Cir. 2018)

(quoting Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992)). The form was also

completed by Dr. Van Lonkhuyzen almost a year after he had last seen Andrea. B.

ECF No. 6-2 at 6. Thus, the Appeals Council did not err by revising the weight given

to Dr. Van Lonkhuyzen’s assessment stating that Andrea B. could not deal with

changes in routine work settings.

                                IV. CONCLUSION

      For the foregoing reasons, it is ORDERED that the Commissioner’s

administrative decision is AFFIRMED.
                                          8
SO ORDERED.

Dated this 28th day of August, 2019.


                                             /s/ JON D. LEVY
                                       CHIEF U.S. DISTRICT JUDGE




                               9
